Citation Nr: 1035446	
Decision Date: 09/20/10    Archive Date: 09/28/10	

DOCKET NO.  05-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to September 
1971.  This included service on the aircraft carrier U.S.S. 
Kennedy (CVA-67).

This case was most recently before the Board of Veterans' Appeals 
(Board) in March 2008 at which time, in pertinent part, service 
connection for PTSD was remanded for further development.  The 
requested actions were accomplished to the extent possible and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The evidence of record reveals a principal psychiatric 
diagnosis of PTSD.

2.  The Veteran is shown as likely as not to have PTSD due to his 
experiences while serving on the aircraft carrier Kennedy in 1970 
and 1971.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  
38 U.S.C.A. §§ 1110, 5102, 5013, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

In view of the allowance of the claim, compliance with the 
Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) need not be discussed.  The Board notes that 
there has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  Information has been 
obtained from  various Government agencies.  Additionally, the 
Veteran provided testimony before a now retired Veterans Law 
Judge at a personal hearing in September 2005 and had the 
opportunity to again discuss his claim with the undersigned 
Veterans Law Judge sitting in Washington, D.C., in August 2010.  
Transcripts of both hearing proceedings have been reviewed and 
associated with the claims file.

Pertinent Legal Criteria.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(b); a link, established by medical evidence, between 
current symptoms and inservice stressors; and credible supporting 
evidence that the claimed inservice stressor actually occurred.  
38 C.F.R. § 3.304(f).

If a stressor claimed by evidence is related to the Veteran's 
fear of hostile military or terroristic activity and a VA 
psychiatrist or psychologist, or psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  For purposes of this paragraph, "fear of 
hostile military or terroristic activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual potential improvised explosive 
device; a vehicle-embedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psychophysiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Each of the above elements must be met or denial of 
service connection will result.

Factual Background and Analysis.

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board's analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Copies of VA medical records pertaining to treatment and 
evaluation of the Veteran on various occasions in the past 
several years reveal a principal psychiatric diagnosis of PTSD.  

The Veteran has provided a list of 11 separate incidents that 
occurred while onboard ship that he claims prompted the 
development of his PTSD.  VA has contacted different Government 
agencies in an effort to get their assistance in corroborating 
some of the claimed stressful incidents.  For the most part, 
these efforts have been unsuccessful.  However, information 
obtained from the Department of the Navy in January 2009 with 
regard to the U.S.S. Kennedy and its 1970 and 1971 combat history 
reports reflect that on April 17, 1971, an aircraft did crash in 
the water and the pilot was killed.  At the recent hearing before 
the undersigned, the Veteran and his representative referred to 
that incident as being one of the stressful incidents  which he 
has been experiencing for some time.

This incident was apparently one of the stressors that a VA 
psychiatrist referred to being responsible for the Veteran's 
developing PTSD.  In military history provided to the examiner on 
examination in September 2003, the Veteran stated that although 
he was never in combat, he experienced numerous stressors while 
serving onboard the Kennedy, primarily in the Mediterranean Sea 
during the Vietnam Conflict.  Among other things, the Veteran 
described "having witnessed landing gear cables having snapped on 
the carrier which were meant to stop or slow down returning jets 
and saw several men killed in such accidents including one who 
had his legs amputated at the knees by such an accident."  The 
Board notes in addition to his  testimony given at two hearings, 
one in 2005, and another in 2010, and  statements from the 
Veteran's mother and father, there is enough persuasive evidence 
presented as to the Veteran's exhibiting a number of symptoms 
commonly associated with PTSD.  While it would have been helpful 
to have had more corroboration with regard to the various claimed 
stressful incidents, the Board finds that the development that 
has been accomplished places the evidence at least in relative 
equipoise.  When the evidence of record is in equipoise, any 
doubt was resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Accordingly, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


